Kenneth Lee Kezeli, proceeding pro se, appeals a district court judgment dismissing his civil complaint purportedly filed under an assortment of federal statutes. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Kenneth Lee and Lillian Mae Kezeli filed a 104-page, rambling complaint against Oakland County Circuit Court, Judge John J. McDonald, Stephen Albery, Edward Bruce Allen, Patricia Allen (also called Pat Blain-Allen), Janice T. Blain (also called Janice T. Keze-li), Bruce J. Sage, Paul J. Mastangel, Charles H. Novelli, David Alexander Bishop, Sr., and the Archdiocese of Chicago. The district court construed the complaint as asserting that the defendants had committed fraud during the divorce proceedings between Kenneth Lee Kezeli and Janice T. Blain and also during Janice Blain’s subsequent remarriage. Lillian Mae Kezeli appears to be Kenneth’s mother. Upon consideration of the defendants’ dis-positive motions and the plaintiffs’ response that an “incorporated case” could not be dismissed, the district court nonetheless dismissed the complaint pursuant to Fed.R.Civ.P. 12(b)(6) as to Oakland County Circuit Court, Judge McDonald, Stephen Albery, Edward Allen, Patricia Blain-Allen, Janice Blain, Bruce Sage, and Paul Mastangel, and pursuant to Fed. R.Civ.P. 12(b)(1) as to Charles Novelli, David Bishop, and the Archdiocese.
Kenneth Lee Kezeli alone appeals. He essentially reasserts his previous arguments and contends that three of the defendants defaulted.
Upon de novo review, we conclude that the district court’s judgment must be affirmed because Kezeli failed to state a cognizable federal claim against any defendant. See Fed.R.Civ.P. 12(b)(6); Wright v. MetroHealth Med. Ctr., 58 F.3d 1130, 1138 (6th Cir.1995).
Kezeli’s argument that he was entitled to a default judgment as to three defendants is frivolous because Kezeli did not move for entry of a default judgment. Furthermore, entry of a default judgment would not have been appropriate as Kezeli’s claims were meritless. See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir.1986).
*763Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.